[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         MEMORANDUM OF DECISION RE: MOTION TO SUBSTITUTE PROPER PARTY PLAINTIFF
After the completion of the trial, the plaintiff, George Guertin, filed a Motion to Substitute Proper Party Plaintiff. He claims that the action was mistakenly commenced with himself as an individual as plaintiff; citing Practice Book § 9-20, which states in pertinent part, that the court may, "if satisfied that it was so commenced through a mistake" allow any other person to be substituted as a plaintiff. (Underscoring added.)
In this case, Guertin filed an Application for an Injunction, a Verified Complaint, which he signed and swore was true and testified that he, George Guertin, was the record owner of the property known as 189 Neptune Drive. Only after he rested his case and was confronted with a quit claim deed from George H. Guertin to George A. Guertin, Trustee, dated April 4, 1996, did he acknowledge that he was not the record owner of the property as alleged in his Verified Complaint and former sworn testimony.
To justify his motion to substitute, he claims in his Memorandum of Law that this action was commenced by mistake with Guertin himself as plaintiff and not as trustee. He offers no further explanation even though he testified under oath and in his Verified Complaint that he was the record owner individually, not as trustee.
Practice Book § 9-20 states, "When any action has been commenced in the name of the wrong person or plaintiff, the judicial authority may, if satisfied that it was so commenced through a mistake . . . allow any other person to be substituted . . . as plaintiff."
In this case, the court is not satisfied that the action was commenced through a mistake in view of the sworn testimony to the contrary and the lack of any explanation to the contrary other than the bald statement in the brief that it was a mistake. CT Page 1471
The Motion to Substitute a Proper Party Plaintiff is hereby denied.
___________________________ D. Michael Hurley Judge Trial Refree